UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 3, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4141 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 13-1890974 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2 Paragon Drive Montvale, New Jersey 07645 (Address of principal executive offices) Registrant’s telephone number, including area code:201-573-9700 Securities registered pursuant to Section 12 (b) of the Act: Title of each className of each exchange on which registered Common Stock - $1 par valueOTC Markets, Inc. 9.375% Notes, due August 1, 2039 OTC Markets, Inc. Securities registered pursuant to Section 12 (g) of the Act:None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ x ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ­­­­­Non-accelerated filerx ­­­­­Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes [] No [ x ] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] The number of shares of common stock outstanding as of the close of business on January 6, 2012 was 53,852,470. PART I – FINANCIAL INFORMATION ITEM 1 – Financial Statements The Great Atlantic & Pacific Tea Company, Inc. (Debtors-in-Possession) Consolidated Statements of Operations (Dollars in thousands, except share and per share amounts) (Unaudited) 12 Weeks Ended 40 Weeks Ended Dec. 3, 2011 Dec. 4, 2010 Dec. 3, 2011 Dec. 4, 2010 Sales $ Cost of merchandise sold ) Gross margin Store operating, general and administrative expense ) Goodwill, trademark and long-lived asset impairment ) Loss from continuing operations before ) nonoperating income (loss), interest expense, net and reorganization items, net Nonoperating income (loss) 61 ) Interest expense, net ) Reorganization items, net ) - - Loss from continuing operations before income taxes ) Benefit from income taxes Loss from continuing operations ) Discontinued operations: Loss from operations of discontinuedbusinesses, net of income tax benefit of $243 and $2,849 for the 12 and 40 weeks ended December 3, 2011, respectively, and $0 for the 12 and 40 weeks ended December 4, 2010, respectively ) Gain on disposal of discontinued operations, net of income tax provision of $0 for the 12 and 40 weeks ended December 3, 2011 and December 4, 2010, respectively - - - 79 Reorganization items, net of income tax provision of $0 and $14,368 for the 12 and 40 weeks ended December 3, 2011, respectively - - - (Loss) income from discontinued operations ) ) ) Net loss $ ) $ ) $ ) $ ) Net (loss) income per share – basic: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) Net loss per share – basic $ ) $ ) $ ) $ ) Net (loss) income per share – diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) Net loss per share – diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements. The Great Atlantic & Pacific Tea Company, Inc. (Debtors-in-Possession) Consolidated Statements of Stockholders’ Deficit and Comprehensive Loss (Dollars in thousands, except share amounts) (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Comprehensive Accumulated Stockholders’ 40 Weeks Ended December 3, 2011 Shares Amount Capital Loss Deficit Deficit Balance at 2/26/2011, as previously reported $ $ $ ) $ ) $ ) Retrospective change in accounting principle for inventory valuation - Balance at 2/26/2011, as adjusted ) ) ) Net loss - ) ) Beneficial conversion feature accretion on preferred stock - - ) - - ) Preferred stock financing fees amortization - - ) - - ) Other share based awards - Other comprehensive loss - - - ) - ) Balance at 12/3/2011 $ $ $ ) $ ) $ ) 40 Weeks Ended December 4, 2010 Balance at 2/27/2010, as previously reported $ $ $ ) $ ) $ ) Retrospective change in accounting principle for inventory valuation - Balance at 2/27/2010, as adjusted ) ) ) Net loss - ) ) Beneficial conversion feature accretion on preferred stock - - ) - - ) Dividends on preferred stock - - ) - - ) Preferred stock financing fees amortization - - ) - - ) Stock options exercised 5 23 - - 28 Other share based awards - - Other comprehensive income - Balance at 12/4/2010 $ $ $ ) $ ) $ ) Comprehensive Loss 12 Weeks Ended 40 Weeks Ended Dec. 3, 2011 Dec. 4, 2010 Dec. 3, 2011 Dec. 4, 2010 Net loss $ ) $ ) $ ) $ ) Pension and other postretirement benefits (expense), net of tax of $0 and $1,719 for the 12 and 40 weeks ended, December 3, 2011, respectively, and $0 for the 12 and 40 weeks endedDecember 4, 2010, respectively ) Other comprehensive income (loss), net of tax ) Total comprehensive loss $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements. The Great Atlantic & Pacific Tea Company, Inc. (Debtors-in-Possession) Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) (Unaudited) ASSETS December 3, 2011 February 26, 2011 Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $6,107 and $5,554 at December 3, 2011 and February 26, 2011, respectively Inventories, net Prepaid expenses and other current assets Total current assets Non-current assets: Property: Property owned, net Property under capital leases, net Property, net Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of long-term debt $ $ - Current portion of obligations under capital leases - Current portion of real estate liabilities - Accounts payable Book overdrafts Accrued salaries, wages and benefits Accrued taxes Other accruals Total current liabilities Non-current liabilities: Long-term debt - Long-term obligations under capital leases - Long-term real estate liabilities - Deferred real estate income - Other non-current liabilities Total liabilities not subject to compromise Liabilities subject to compromise Total liabilities Series A redeemable preferred stock – no par value, $1,000 redemption value; authorized – 700,000 shares; issued - 179,020 shares at December 3, 2011 and February 26, 2011, respectively Commitments and contingencies(Refer to Note 22) Stockholders’ deficit: Common stock – $1 par value; authorized – 260,000,000 shares; issued andoutstanding – 53,852,470 shares at December 3, 2011 and February 26, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Consolidated Financial Statements. The Great Atlantic & Pacific Tea Company, Inc. (Debtors-in-Possession) Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) 40 Weeks Ended Dec. 3, 2011 Dec. 4,2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities (see next page) Other changes in assets and liabilities: Decrease in receivables Decrease in inventories Increase in prepaid expenses and other current assets ) ) (Increase) decrease in other assets ) Decrease in accounts payable ) ) Decrease in accrued salaries, wages and benefits, and taxes ) ) Increase in other accruals Decrease in other non-current liabilities ) ) Other operating activities, net ) Payments for reorganization items ) - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures for property ) ) Proceeds from disposal of property Proceeds from flood insurance Proceeds from sale of assets held for sale (Increase) decrease in restricted cash ) Proceeds from sale of pharmacy assets - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt - Principal payments on long-term debt ) ) Proceeds under revolving lines of credit - Principal payments on revolving lines of credit - ) Principal payments on long-term real estate liabilities ) ) Proceeds from sale-leaseback transaction - Proceeds from long-term real estate liabilities - Principal payments on capital leases ) ) Increase (decrease) in book overdrafts ) Payments of financing fees for debtor-in-possession financing ) - Payments of financing fees for revolving line of credit - ) Deferred financing fees - ) Dividends paid on preferred stock - ) Proceeds from exercises of stock options - 28 Net cash provided by financing activities 34 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements. The Great Atlantic & Pacific Tea Company, Inc. (Debtors-in-Possession) Consolidated Statements of Cash Flows - Continued (Dollars in thousands) (Unaudited) ADJUSTMENTS TO RECONCILE NET LOSS TO NET CASH USED IN OPERATING ACTIVITIES: 40 Weeks Ended Dec. 3,2011 Dec. 4,2010 Depreciation and amortization $ $ Goodwill, trademark and long-lived asset impairment Impairment of long-lived assets in the normal course of business Nonoperating income ) ) Non-cash interest expense Stock compensation expense Pension withdrawal costs - Employee benefit related costs Asset disposition initiatives relating to discontinued operations - ) Non-cash occupancy charges for locations closed in the normal course of business Adjustment to occupancy reserves Losses relating to Hurricane Irene - Gain from surrender of Company Owned Life Insurance Policies ) - Gain on disposal of owned property and write-down of property, net ) ) Gain on disposal of discontinued operations - ) Gain on sale of pharmacy assets ) - Gain on sale of assets held for sale ) ) Recognition of deferred real estate income ) ) C&S contract effect - Benefit from deferred income taxes ) ) Reorganization items, net relating to continuing operations ) - Reorganization items, net relating to discontinued operations ) - Financing fees - Total adjustments to net loss $ $ See Notes to Consolidated Financial Statements. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) (Unaudited) 1.Basis of Presentation The accompanying Consolidated Statements of Operations, Consolidated Statements of Stockholders’ Deficit and Comprehensive Loss, and Consolidated Statements of Cash Flows for the 12 and 40 weeks ended December 3, 2011 and December 4, 2010 and the Consolidated Balance Sheets at December 3, 2011 and February 26, 2011 of The Great Atlantic & Pacific Tea Company, Inc. (“we”, “our”, “us” or “our Company”) are unaudited and, in the opinion of management, contain all adjustments that are of a normal and recurring nature necessary for a fair statement of financial position and results of operations for such periods.The Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes contained in our Fiscal 2010 Annual Report on Form 10-K.Interim results are not necessarily indicative of results for a full year. The Consolidated Financial Statements include the accounts of our Company and all subsidiaries.All intercompany accounts and transactions have been eliminated.Certain reclassifications have been made to prior year amounts to conform to current year presentation. Bankruptcy Filing On December12, 2010, our Company and all of our U.S. subsidiaries (the “Debtors”) filed voluntary petitions for relief (the “Bankruptcy Filing”) under chapter 11 of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York in White Plains (the “Bankruptcy Court”), which are being jointly administered under case number 10-24549. Management’s decision to initiate the Bankruptcy Filing was in response to, among other things, our Company’s deteriorating liquidity and management’s conclusionthatthe challenges of successfully implementing additional financing initiatives and of obtaining necessary cost concessions from our Company’s business and labor partners, was negatively impacting our Company’s ability to implement our previously announced turnaround strategy. Our Company’s non-U.S. subsidiaries, which are immaterial on a consolidated basis and have no retail operations, were not part of the Bankruptcy Filing. We are currently operating as debtors-in-possession pursuant to the Bankruptcy Filing and continuation of our Company as a going-concern is contingent upon, among other things, the Debtors’ ability (i)to comply with the terms and conditions of the DIP Credit Agreement described in Note 9 – Indebtedness and Other Financial Liabilities; (ii)to develop a plan of reorganization and obtain confirmation of that plan under the Bankruptcy Code; (iii)to reduce debt and other liabilities through the bankruptcy process; (iv)to return to profitability, including by realizing necessary near-term cost concessions from our business and labor partners; (v)to generate sufficient cash flow from operations; and (vi)to obtain financing sources to meet our future obligations.The uncertainty regarding these matters raises substantial doubt about our ability to continue as a going concern. Our Company was required to apply the FASB’s provisions of Reorganizations effective on December12, 2010, which is applicable to companies in chapter 11,which generally does not change the manner in which financial statements are prepared. However, it does require that the financial statements for periods subsequent to the filing of the Bankruptcy Filing petition distinguish transactions and events that are The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) directly associated with the reorganization from the ongoing operations of the business. Revenues, expenses, realized gains and losses, and provisions for losses that can be directly associated with the reorganization and restructuring of the business must be reported separately as reorganization items in the Consolidated Statements of Operations beginning in the year ended February26, 2011. The balance sheet must distinguish pre-Bankruptcy Filing liabilities subject to compromise from both those pre-Bankruptcy Filing liabilities that are not subject to compromise and from post-Bankruptcy Filing liabilities. As discussed in Note 9 - Indebtedness and Other Financial Liabilities, currently the Senior Secured Notes totaling $260.0 million have priority over the unsecured creditors of our Company. Based upon the uncertainty surrounding the ultimate treatment of the Notes in our reorganization plan, including the potential that these Notes may be impaired, these Notes are classified as “Liabilities subject to compromise” in our Consolidated Balance Sheets.Our Company continues to evaluate creditors’ claims for other claims that may also have priority over unsecured creditors.Liabilities that may be affected by a plan of reorganization must be reported at the amounts expected to be approved by the Bankruptcy Court, even if they may be settled for lesser amounts as a result of the plan of reorganization. In addition, cash used in reorganization items must be disclosed separately in our Consolidated Statements of Cash Flows. Amended and Restated Securities and Purchase Agreements On November 3, 2011, our Company entered into Amended and Restated Securities and Purchase Agreements (“Amended and Restated SPAs”) to infuse our Company with $490.0 million new debt and equity investments from private investors comprised of (a) certain holders of our Company’s prepetition 5.125% unsecured convertible notes due in 2011, 6.75% unsecured convertible notes due in 2012 and 9.375% senior quarterly interest bonds due August 1, 2039 (such holders, the “Convertible Noteholders”), and (b)certain affiliates of The Yucaipa Companies LLC, holders of our Company’s “Series A-Y” convertible preferred stock and “Series A-T” convertible preferred stock (such holders, collectively, “Yucaipa,” and with the Convertible Noteholders, the “Investors”).On December 6, 2011, the Bankruptcy Court authorized our Company to execute and deliver to the Investors the Amended and Restated SPAs. The Amended and Restated SPAs serve as the foundation to allow our Company to complete the restructuring of our balance sheet and emerge successfully from chapter 11 as a private entity in early 2012. Pursuant to the Amended and Restated SPAs, the Investors are providing a total new money cash investment of $490.0 million (the “New Money Commitment”) in the form of (i) new privately placed $210.0 million face value second lien notes due November 2017 (the “New Second Lien Notes”), to be purchased by the Investors at an aggregate purchase price equal to 95% of the face value, (ii) new privately placed $210.0 million face value convertible third lien notes due 2018 (the “New Convertible Third Lien Notes”), to be purchased by the Investors at the face value and (iii) a new privately placed $80.0 million investment in an aggregate of 800,000 shares of our Company’s new common stock (the “New Equity”). Upon the Plan effective date, our Company’s existing debtor-in-possession financing facility is required to be refinanced with a similar facility that will be raised on market terms that are in form and substance reasonably satisfactory to the Investors (the “Exit Facility”). The proceeds of the Exit Facility and the New Money Commitment, combined with our Company’s then existing cash on hand will provide the funding for the reorganization, including paying certain secured creditors in full in cash, and will provide a cash pool of $40.0 million, less the amount distributed pursuant to a substantive consolidation settlement cash pool, for distributions to general unsecured creditors. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) The consummation of the transactions (the “Closing”) contemplated thereunderis subject to the fulfillment of the conditions precedent set forth in the Amended and Restated SPAs, which include the following: · An Exit Facility with availability (when combined with the New Money Commitment Amount) sufficient to satisfy all allowed DIP Facility Claims, with a commitment of not less than $750.0 million and excess availability in an amount not less than $100.0 million as of the date of the Closing (provided, however, that up to $30.0 million of such excess availability can be drawn at the Closing), and the closing and initial funding under the Exit Facility shall occur substantially concurrently with the Closing, subject to downward adjustments for each store closed after the Execution Date; · On the date of the Closing, (i) the aggregate amount of the Company’s unrestricted cash and cash equivalents, minus the amount of any revolving loans to be outstanding under the Exit Facility immediately after the Closing, shall be at least $70.0 million, calculated giving effect to the transactions occurring as of the date of the Closing (subject to mutually-agreeable downward adjustments for store closures and asset sales); and (ii) the aggregate amount of the Company’s unrestricted cash and cash equivalents, plus excess availability under the Exit Facility, shall be at least $170.0 million, calculated giving effect to the transactions occurring as of the date of the Closing(subject to mutually-agreeable downward adjustments for store closures and asset sales); · The Company’s total revenue (as defined thereunder) for the period running from (and including) the four week financial reporting period ending November 5, 2011 through the week ending immediately prior to the Plan effective date shall be at least equal to 90% of the total revenue projections set forth within the Amended and Restated SPAs, subject to mutually-agreeable downward adjustments for store closures; · The Company’s total gross profit (as defined thereunder) for the period running from (and including) the four week financial reporting period ending November 5, 2011 through the closed financial reporting period ending immediately prior to the Plan effective date shall be at least equal to 90% of the total gross profit projections set forth within the Amended and Restated SPAs, subject to mutually-agreeable downward adjustments for store closures; · The Investors or our Company shall have secured term sheets evidencing the minimum aggregate labor savings of an agreed-upon amount (excluding employee buy-out savings) over the term of the contract not to exceed five years. Such term sheets should have been filed with the Bankruptcy Court for approval on the day before the hearing on our Company’s motion to approve the Amended and Restated SPA. The Union locals shall have ratified the term sheet and the effective date of which shall be no later than December 4, 2011. If the Closing occurs, our Company will pay the Convertible Noteholders a commitment fee in the aggregate amount of $40.0 million, payable in the form of the New Convertible Third Lien Note. As a result, the aggregate outstanding balance of the New Convertible Third Lien Note after the transaction will be $250.0 million, which amount includes the $210.0 million initial cash investment to be purchased by the Investors as part of the New Money Commitment (see discussion above). As of December 3, 2011, we are in compliance with the conditions precedent related to our Company’s total revenue and gross profit. We are in the process of negotiating our Exit Facility and we are currently in compliance with all other conditions precedent to the extent applicable prior to the closing of the transaction. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Plan of Reorganization On November 14, 2011, our Company filed with the Bankruptcy Court the Debtors’ JointPlan of Reorganization (the “Plan”) pursuant to chapter 11 of the Bankruptcy Code and a related Disclosure Statement for the Debtors’Plan (the "Disclosure Statement")pursuant to chapter 11 of the United States Bankruptcy Code. On November 30, 2011, our Company filed revised versions of the Plan and related Disclosure Statement and a motion for entry of an order approving: (a) the adequacy of the Debtors’ Disclosure Statement; (b) the solicitation and notice procedures with respect to the confirmation of the Debtors proposed reorganization plan; (c) the form of various ballots and notices in connection therewith; and (d) the scheduling of certain dates with respect thereto. The Disclosure Statement contains detailed information about the Plan, our five-year financial projections and events leading up to our Company’s chapter 11 cases.On December 20, 2011, the Bankruptcy Court approved the adequacy of information in the Disclosure Statement and authorized our Company to send the Disclosure Statement, the Plan and ballots to creditors entitled to vote on the Plan. The deadline for voting on the Plan is January 24, 2012. A hearing before the Bankruptcy Court on the confirmation of the Plan is scheduled for February 6, 2012. The information contained in the Disclosure Statement is subject to change, whether as a result of amendments to the Plan, actions of third parties or otherwise. The Plan will become effective only if it is confirmed by the Bankruptcy Court and upon the fulfillment of certain other conditions contained in the Plan. These conditions precedent include, but are not limited to, the following: · the Bankruptcy Court shall have entered the confirmation order and such confirmation order shall have become a final order; · the conditions precedent to the Exit Facility shall have been satisfied and/or waived; · all conditions to the effectiveness of the Amended and Restated SPAs shall have been satisfied or waived in accordance with the terms thereof; and · the commitment fee shall be paid concurrently with the Plan effective date to the new Investors, as provided in the Amended and Restated SPAs. Pursuant to the terms of the Amended and Restated SPAs, the Debtors (in consultation with the Creditors’ Committee and the DIP Facility Administrative Agent) and the Investors may jointly waive any of the conditions to the Plan effective date, except with respect to certain conditions, which waiver requires the consent of consenting noteholders in accordance with the plan support agreement. Our Company cannot make any assurances as to when, or ultimately if, the Plan will become effective The summary of the provisions of the Plan contained herein highlights certain substantive provisions of the Plan and is not a complete description of the Plan or its provisions. The summary is qualified in its entirety by reference to the full text of the Plan, which is available at www.kccllc.net/APTea.com link. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Overall Structure of the Plan The Plan contemplates the reorganization of our Company and the discharge of all claims against and interests in our Company. As part of the Plan, the Debtors and the Investors entered into Amended and Restated SPAs (see detailed discussion separately), which will serve as the backbone of the Plan. In connection with the Investor’s purchase of the New Equity and New Convertible Third Lien Notes, Yucaipa will acquire warrants to purchase New Equity representing 7% of the fully diluted common equity in the new company at the time of the Plan effective date. Unless otherwise provided in the Plan or the Amended and Restated SPAs, our Company, shall use the proceeds received from the New Money Commitment, together with proceeds from the Exit Facility and other funds held by the Debtors on the Plan effective date, (i) to make cash distributions required by the Plan, (ii) to pay Transaction Expenses (as defined in the Amended and Restated SPAs) not previously paid, (iii) to pay other expenses of the chapter 11 cases, to the extent so ordered by the Bankruptcy Court, and (iv) for general corporate purposes. The Plan may also provide for an incremental recovery to trade creditors designated by our Company and the Investors that enter into a post-effective date trade agreement acceptable to our Company and the Plan Sponsors. Substantive Consolidation Settlement The Plan provides for a settlement and compromise of the issues relating to whether the liabilities and assets of the Debtors should be substantively consolidated for purposes of distributions under the Plan. Pursuant to the Substantive Consolidation Settlement set forth within the Plan, holders of allowed unsecured claims will receive their pro rata shares of unsecured creditor cash pool. The holders of allowed pension withdrawal claims, allowed guaranteed landlord claims and other allowed unsecured claims will receive the recoveries set forth within the Plan. Treatment of Claims The Plan shall provide, unless a holder of an allowed claim agrees to a different treatment, for the following treatment of allowed claims: · DIP facility claims will be satisfied in full in cash; · Administrative and priority claims will be satisfied in full in cash; · Second Lien Notes Claims that are allowed by the Bankruptcy Court will be satisfied in full in cash, provided that upon agreement of the Investors and our Company, the Plan may provide for the cramdown of the Second Lien Notes Claims to the extent permitted by 11 U.S.C. 1129(b)(2), and thefunding of the New Money Commitment may be adjusted accordingly in such instance so that the New Second Lien Notes would not be purchased by the Investors; and · Unsecured Claims that are allowed by the Bankruptcy Court will receive cash distributions from the unsecured credit cash pool. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) New Equity The issuance of the New Equity by the new company to the Investors on the Plan effective date in consideration for the New Equity investment is authorized without the need for any further corporate action or without any further action by the new company, as applicable. On the Plan effective date, each of the new company shall be a private company. As such, the new company will not list the New Equity on a national securities exchange as of the Plan effective date. Certificate of Incorporation and Bylaws The certificates of incorporation and bylaws (or other formation documents relating to limited liability companies, limited partnerships, or other forms of Entity) of the Debtors (other than our Company) shall be amended in a form as may be required to be consistent with the provisions of the Plan, the Amended and Restated SPAs and the Bankruptcy Code, and shall be in form and substance acceptable to the Investors. The new company’s Charter will, among other things, (1) authorize the issuance of the shares of New Equity; and (2) pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a provision prohibiting the issuance of non-voting Equity Securities (as defined in section 101(16) of the Bankruptcy Code). Directors and Officers of Reorganized A&P On the Plan effective date, the term of the current members of the board of directors of our Company shall expire, and the New Board shall be appointed pursuant to the Amended and Restated SPAs. The New Board shall have been reconstituted to consist of seven directors, of whom at least five directors shall be persons designated by the Investors, one director shall be designated by the Union, and one person shall be the Chief Executive Officer of the new company. On and after the Plan effective date, each director or officer of new company shall serve pursuant to the terms of the new company Charter, the new company Bylaws, or other constituent documents, the Management Services Agreement, as applicable, and applicable state corporation law. Management Equity Incentive Plan The Management Equity Incentive Program (the “MEIP”) for the new company shall become effective on the Plan effective date without need for further corporate action as contemplated by the Amended and Restated SPAs. The MEIP’s terms and conditions shall be set forth in a Plan Supplement which will be filed with the Bankruptcy Court prior to the commencement of the Bankruptcy Court’s hearing to consider confirmation of the Plan. Pension As of the Plan effective date, the new company shall continue our Company’s defined benefit plans in accordance with, and subject to, their terms, ERISA, and the Internal Revenue Code, and shall preserve all of their rights thereunder. The pension claims and all proofs of claims filed on account thereof shall be deemed withdrawn as of the Plan effective date without any further action of the Debtors, the new company or the PBGC, and without any further action, order, or approval of the Bankruptcy Court. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Supply Agreement On June 2, 2011, our Company entered into a definitive supply agreement with C&S Wholesale Grocers, Inc. (“C&S”) effective May 29, 2011, whereby C&S will provide warehousing, transportation, procurement, purchasing and ancillary services (the “Services”) in support of a substantial portion of our Company’s supply chain. This agreement replaced the warehousing, logistics, procurement and purchasing agreement under which the parties had been operating since 2008. The term of the agreement is through the effective date of our Company’s plan of reorganization in its Bankruptcy Filing but may be extended by either party for a term concurrent with a fixed volume commitment based upon wholesale purchases of merchandise resulting in a term of approximately seven years. The cost structure of the agreement is a combination of a fixed cost and variable upcharge pricing model. The charges are subject to adjustment due to volume change or other material changes to the operating assumptions of the agreement. Our Company expects it will realize a run-rate of more than $60.0 million in annual savings commencing with our Company’s emergence from the Bankruptcy Filing pursuant to a plan of reorganization. The agreement provides our Company with important service enhancements, including detailed service specifications and key performance measures. The agreement also permits our Company to maintain product standards and specifications for all merchandise purchased for resale in our Company’s stores. Assumed Leases During the 12 and 40 weeks ended December 3, 2011, our Company assumed 63 and 393 real estate leases, respectively, including leases for shopping center tenants as well as leases for subleased locations. In connection with the assumption of the leases, the related liability balances previously classified as “Liabilities subject to compromise” were reclassified to the respective balance sheet captions in our Consolidated Balance Sheets. In addition, all undisputed cure amounts related to these leases in the amount of $8.4 million have been paid to the landlords. Corporate Owned Life Insurance Policies On September 9, 2011, our Company, together with the Security Life of Denver Life Insurance Company (the “Insurer”), filed a Stipulation and Order permitting the Insurer relief from the automatic stay to enforce certain rights and remedies (“Stipulation”) against our Company’s pre-petition Corporate Owned Life Insurance Policies (“COLI”). The Stipulation was approved by the Bankruptcy Court on September 29, 2011, which permitted the Insurer to enforce their rights and remedies to COLI under the “Paid-Up Insurance” non-forfeiture option. This option resulted in no cash outlay by our Company. In connection with the cancellation of COLI, we wrote-off the related loans on COLI of $61.9 million, accrued interest of $4.8 million, with an offsetting write-off of other assets of $65.8 million, resulting in a net gain of $0.9 million, which was recorded in “Store operating, general and administrative expense” in our Consolidated Statements of Operations during the 12 and 40 weeks ended December 3, 2011. Significant Accounting Policies A summary of our significant accounting policies may be found in our Annual Report on Form 10-K for the year ended February 26, 2011. Except for as described below, there have been no changes in these policies during the 40 weeks ended December 3, 2011. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Change in Accounting Policy Effective June 19, 2011, our Company changed its method of valuing inventories held at our Pathmark stores from the last-in first-out (“LIFO”) method to the first-in first-out (“FIFO”) method. As previously noted, our Company entered into a definitive supply agreement with C&S effective May 29, 2011 to provide Services in support of a substantial portion of our Company’s supply chain. As a result of the agreement with C&S, our Company began transitioning our inventory to different warehouses such that, beginning in our second fiscal quarter of 2011, the Pathmark inventory is no longer separately segregated and managed. Our Company believes that the FIFO method of inventory valuation is preferable under GAAP and improves financial reporting because it conforms all of our Company’s inventories to a consistent inventory method and the use of FIFO better aligns costing with our Company’s forecasting and procurement decisions.As described in the accounting guidance for accounting changes and error corrections, the comparative Consolidated Financial Statements of prior periods presented have been adjusted to apply the new accounting method retrospectively. The following line items within the Consolidated Statements of Operations were affected by the change in accounting policy: For the 12 Weeks Ended December 4, 2010 As Originally Reported As Adjusted Change: (Decrease) / Increase Cost of merchandise sold $ ) $ ) $ ) Gross margin Loss from continuing operations before benefit from income taxes ) ) Benefit from income taxes - Loss from continuing operations ) ) Loss from discontinued operations ) ) - Net loss ) ) Net loss per share – basic: Continuing operations $ ) $ ) $ Discontinued operations ) ) - Net loss per share - basic $ ) $ ) $ Net loss per share – diluted: Continuing operations $ ) $ ) $ Discontinued operations ) ) - Net loss per share - diluted $ ) $ ) $ The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) For the 40 Weeks Ended December 3, 2011 For the 40 Weeks Ended December 4, 2010 As Computed under LIFO As Reported under FIFO Change: (Decrease) / Increase As Originally Reported As Adjusted Change: (Decrease) / Increase Cost of merchandise sold $ ) $ ) $ ) $ ) $ ) $ ) Gross margin Loss from continuing operations before benefit from income taxes ) Benefit from income taxes - - Loss from continuing operations ) Income (loss) from discontinuedoperations - ) ) - Net loss ) Net (loss) income per share – basic: Continuing operations $ ) $ ) $ $ ) $ ) $ Discontinued operations - ) ) - Net loss per share - basic $ ) $ ) $ $ ) $ ) $ Net (loss) income per share – diluted: Continuing operations $ ) $ ) $ $ ) $ ) $ Discontinued operations - ) ) - Net loss per share - diluted $ ) $ ) $ $ ) $ ) $ The following line items within the Consolidated Balance Sheets were affected by the change in accounting policy: As of February 26, 2011 As Originally Reported As Adjusted Change Inventories, net $ $ $ Accumulated deficit ) ) There was no impact on net cash provided by operating activities as a result of this change in accounting policy. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 2.Recently Issued Accounting Pronouncements Comprehensive Income. In June 2011, the FASB issued updated guidance on the presentation of comprehensive income, eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. All changes in our Company’s stockholders’ deficit will be presented in either a single continuous statement of comprehensive loss or in two separate but consecutive statements. In December 2011, the FASB amended the updated guidance issued in June 2011 to defer certain presentation requirements. The amended updated guidance is to be applied retrospectively and is effective for public entities for fiscal years, and interim periods within those years, ending after December 15, 2011 with early adoption permitted. The impact of this update is expected to be immaterial. Intangibles — Goodwill and Other.In September 2011, the FASB issued updated guidance allowing the use of a qualitative approach to test goodwill for impairment. The updated guidance would permit our Company to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of one of our reporting units is less than its carrying value. If we conclude that this is the case, it is then necessary for us to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. The updated guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 with early adoption permitted. We are currently evaluating the impact of our pending adoption of this update. Multi-employer Pension Plan. InSeptember 2011, the FASB issued updated guidance to require employers who participate in multi-employer pension plans to provide additional quantitative and qualitative disclosures. Such disclosures include, but are not limited to, the significant plans in which the employer participates within, the level of participation and financial health within such plans and the nature of the employer commitments to such plans. The updated guidance for public entities is effective for annual periods for fiscal years ending after December 15, 2011. The adoption of this guidance is expected to impact related disclosures to our Consolidated Financial Statements only. 3.Goodwill and Other Intangible Assets The carrying values of our finite-lived intangible assets are reviewed for possible impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. Our intangible assets that have finite useful lives are amortized over their estimated useful lives. Goodwill and other intangibles with indefinite useful lives that are not subject to amortization are tested for impairment in the fourth quarter of each fiscal year, or more frequently whenever events or changes in circumstances indicate that impairment may have occurred. The latest impairment assessment of goodwill and indefinite lived intangible assets was completed in the fourth quarter of fiscal 2010 for all of our reporting units in our reportable segments. This assessment concluded that there was no impairment. Goodwill We considered whether there have been any triggering events requiring an interim impairment test in the third quarter of fiscal 2011 and concluded that an impairment analysis was not required. We continue to anticipate that expected savings from the recently negotiated C&S supply agreement and the recently Modified Collective Bargaining Agreements (“Modified CBAs”, refer to Note 22 – Commitment and The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Contingencies for additional information) will improve future cash flows at the reporting units to a level that will exceed the related carrying value of the assets. We will continue to monitor actual results against our expectations from these events, and if we experience negative results, we will assess the related impact as part of our annual impairment assessment in the fourth quarter of fiscal 2011. We believe that our estimates are appropriate based on our current trends and recently negotiated contracts. However, we can provide no assurance that we will not be required to make adjustment to goodwill in the future due to market conditions or other factors related to our performance, including a decline in our forecasted results resulting from changes in projected on-going profitability, our capital investment budgets or change in our interest rates. The carrying amount of our goodwill was $110.4 million at December 3, 2011 and February 26, 2011, respectively.Our goodwill allocation by segment at December 3, 2011 and February 26, 2011 was as follows: Fresh Gourmet Other Total Goodwill $ Accumulated impairment losses ) - - ) Goodwill at February 26, 2011 and December 3, 2011 $ Intangible Assets, net We considered for the Pathmark intangible assets whether there have been any triggering events requiring an interim impairment test in the third quarter of fiscal 2011 and concluded that an impairment analysis was not required. We continue to anticipate that expected savings from the recently negotiated C&S supply agreement and the recently Modified CBAs will improve future cash flows at the Pathmark reporting unit to a level that will exceed the related carrying value of the assets. We will continue to monitor actual results against our expectations from these events, and if we experience negative results, we will assess the related impact as part of our annual impairment assessment in the fourth quarter of fiscal 2011. We believe that our estimates are appropriate based on our current trends and recently negotiated contracts. However, we can provide no assurance that we will not be required to make adjustment to intangible assets in the future due to market conditions or other factors related to our performance, including a decline in our forecasted results resulting from changes in projected on-going profitability, our capital investment budgets or change in our interest rates. During the third quarter of fiscal 2010, we determined that there was an interim impairment triggering event requiring us to evaluate the intangible assets of the Pathmark reporting unit for possible impairment. We evaluated the fair value of the Pathmark trademark using the relief-from-royalty method. As a result of lowered revenue expectations, the carrying value exceeded the indicated fair value of the Pathmark The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) trademark, resulting in an impairment of $12.7 million during the third quarter of fiscal 2010, which we recorded within “Goodwill, trademark, and long-lived asset impairment” in our Consolidated Statements of Operations. During the third quarter of fiscal 2010, we also determined that we had a triggering event requiring us to evaluate the recoverability of our amortizable intangible assets for possible impairment. We evaluated the expected undiscounted cash flows of the Pathmark reporting unit compared to the book value of all long-lived assets, including intangible assets other than goodwill, noting no impairment of our amortizable intangible assets. Intangible assets acquired as part of our acquisition of Pathmark in December 2007 consisted of the following: Weighted Average Gross Accumulated Accumulated Amortization Carrying Amortization at Amortization at Period (Years) Amount December 3, 2011 Feb. 26, 2011 Loyalty card customer relationships 5 $ $ $ In-store advertiser relationships 20 Pharmacy payor relationships 13 Pathmark trademark, net of impairmentof $12.7 million Indefinite - - Total $ $ $ Amortization expense relating to our intangible assets for the 12 weeks ended December 3, 2011 and December 4, 2010 was $2.5 million during each period. Amortization expense relating to our intangible assets for the 40 weeks ended December 3, 2011 and December 4, 2010 was $8.3 million during each period. The following table summarizes the estimated future amortization expense for our finite-lived intangible assets: $ 2,475 Thereafter 4.Fair Value Measurements The accounting guidance for fair value measurement defines and establishes a framework for measuring fair value.Inputs used to measure fair value are classified based on the following three-tier fair value hierarchy: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Directly or indirectly observable inputs other than Level 1 quoted prices in active markets. Our Level 2 liabilities include warrants, which are valued using the Black-Scholes pricing model with inputs that are observable or can be derived from or corroborated by observable market data. In addition, our The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) investments in money market funds, which are considered cash equivalents, are classified as Level 2, as they are valued based on their reported Net Asset Value (NAV). Level 3 – Unobservable inputs that are supported by little or no market activity whose value is determined using pricing models, discounted cash flows, or similar methodologies, as well as instruments for which the determination of fair value requires significant judgment or estimation. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following table provides the assets and liabilities carried at fair value measured on a recurring basis as of December 3, 2011 and February 26, 2011: Fair Value Measurements at December 3, 2011 Using Quoted Prices Significant Other Significant Total Carrying in Active Observable Unobservable Value at Markets Inputs Inputs December 3, 2011 (Level 1) (Level 2) (Level 3) Assets: Cash equivalents $ $ - $ $ - Liabilities: Series B warrant $ 18 $ - $ 18 $ - Fair Value Measurements at Feb. 26, 2011 Using Quoted Prices Significant Other Significant Total Carrying in Active Observable Unobservable Value at Markets Inputs Inputs Feb. 26, 2011 (Level 1) (Level 2) (Level 3) Assets: Cash equivalents $ $ - $ $ - Liabilities: Series B warrant $ $ - $ $ - There were no transfers in and out of Level 1 and Level 2 fair value measurements during the 12 and 40 weeks ended December 3, 2011. Level 3 Valuations We did not have any financial assets or liabilities classified as Level 3 within the fair value hierarchy as of December 3, 2011 and February 26, 2011. Nonfinancial Assets and Liabilities Measured on a Nonrecurring Basis.Fair value measurements of our nonfinancial assets and nonfinancial liabilities on a nonrecurring basis using Level 3 inputs are primarily used in the impairment analyses of our goodwill and other indefinite-lived intangible assets, our long-lived assets and closed locations occupancy costs.Long-lived assets and closed locations occupancy costs were The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) measured at fair value on a nonrecurring basis using Level 3 inputs, as unobservable inputs were used to measure their fair value.Refer to Note 5 – Valuation of Long-Lived Assets, Note 17 – Discontinued Operations and Note 18 – Asset Disposition Initiatives for more information relating to the valuation of these assets and liabilities. Long-Term Debt The following table provides the carrying values recorded in our Consolidated Balance Sheets and the estimated fair values of financial instruments as of December 3, 2011 and February 26, 2011: At December 3, 2011 At February 26, 2011 Carrying Fair Carrying Fair Amount Value Amount Value Current portion of long-term debt $ Long-term debt – subject to compromise Our DIP Credit Agreement is classified as a current liability as of the balance sheet date. Our long-term debt includes borrowings under a related party promissory note and our unsecured debt securities. The fair value of our debt securities are determined based on quoted market prices for such notes in non-active markets. 5.Valuation of Long-Lived Assets We review the carrying values of our long-lived assets for possible impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. Impairments due to closure or conversion in the normal course of business We review assets in stores planned for closure or conversion for impairment upon determination that such assets will not be used for their intended useful life.During the 12 and 40 weeks ended December 3, 2011, we recorded impairment charges on long-lived assets of $3.6 million and $5.1 million, respectively, related to locations that were closed or converted in the normal course of business, as compared to nil and $1.1 million in impairment losses recorded during the 12 and 40 weeks ended December 4, 2010, respectively.These amounts were recorded within “Store operating, general and administrative expense” in our Consolidated Statements of Operations. Impairments due to store closures In January 2012, our Company filed a motion with the Bankruptcy Court seeking approval to close 14 stores in four states as our Company prepares to emerge from chapter 11.These store closures are expected to be completed in our Company’s first quarter of fiscal 2012. In connection with our review of long-lived assets at these stores, we recorded an impairment charge of $6.8 million during the 12 weeks ended December 3, 2011, of which $4.1 million and $2.7 million related to our Fresh and Pathmark reporting segments, respectively. In April and May 2011, our Company obtained approval from the Bankruptcy Court to sell, or alternatively, to close, an additional 25 stores located in Maryland, Delaware and the District of Columbia (the “Southern Stores”).During the first quarter of fiscal 2011, our Company held an auction whereby we agreed to sell our interests in 12 of our existing stores based in Maryland and the District of Columbia, all of which were The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) a part of our Fresh reportable segment, for $38.3 million in cash which relates to fixed assets. The transactions closed during June and July 2011 resulting in a gain of $29.1 million, which was recorded within “Store operating, general and administrative expense” in our Consolidated Statements of Operations in the second quarter of fiscal 2011.In connectionwith our review of long-lived assets at these stores,we recorded an impairment charge of $3.0 million during the 40 weeks ended December 3, 2011, all of which pertained to our Fresh reporting segment. These store closures and sales were completed by July 9, 2011. In February 2011, our Company obtained authority from the Bankruptcy Court to close 32 stores in six states as we continue to fully implement our comprehensive financial and operational restructuring.As a result, we recorded an impairment charge of $31.4 million during fiscal 2010, of which $19.4 million, $9.0 million and $3.0 million related to our Fresh, Pathmark, and Other reporting segments, respectively.These store closures were completed on April 16, 2011.We recorded an additional impairment charge of $0.4 million during the first quarter of fiscal 2011, of which $0.3 million and $0.1 million were attributed to our Pathmark and Fresh reporting segments, respectively. In the second quarter of fiscal 2010, our Company announced the closure of 25 stores in five states as we began the implementation and execution phase of our comprehensive financial and operational restructuring. These store closures were completed in the third quarter of fiscal 2010.We recorded an impairment charge of $1.1 million and $24.8 million during the 12 and 40 weeks ended December 4, 2010. These impairment amounts noted above were recorded within “Goodwill, trademark and long-lived asset impairment” in our Consolidated Statements of Operations. Impairments due to unrecoverable assets As part of the ongoing development of our Plan of Reorganization, during our third quarter of fiscal 2011, we refined our projected cash flows of baseline operations, before any potential cash flows that might result from capital improvements, for all locations. For those locations where the projected undiscounted cash flows did not exceed the net carrying value of the long-lived assets, we determined the fair value of the long-lived assets and recorded an impairment charge of $18.3 million and $94.4 million during the 12 and 40 weeks ended December 3, 2011, respectively, which related to favorable leases with a carrying amount of $32.3 million to their fair value of $14.0 million for the 12 weeks ended December 3, 2011. The impairment charge of $18.3 million and $94.4 million recorded during the 12 weeks and 40 weeks ended December 3, 2011, respectively, all related to our Pathmark reportable segment. We recorded an impairment charge of $28.2 million and $40.2 million during the 12 and 40 weeks ended December 4, 2010, respectively, to partially write down stores’ long-lived assets, which primarily consist of favorable leases and which also included capital leases and land and buildings, with a carrying amount of $63.0 million to their fair value of $34.8 million for the 12 weeks ended December 4, 2010. The impairment charge of $28.2 million during the 12 weeks ended December 4, 2010 all related to Pathmark. The impairment charge of $40.2 million recorded during the 40 weeks ended December 4, 2010 all related to Pathmark, with the exception of $0.9 million which related to SuperFresh. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) These impairment amounts noted above were recorded within “Goodwill, trademark, and long-lived asset impairment” in our Consolidated Statements of Operations. The effects of changes in estimates of useful lives were not material to ongoing depreciation expense. Our projected cash flows of baseline operations include an estimate for expected savings from the recently negotiated C&S supply agreement and the recently Modified CBAs. If current operating levels do not improve or the expected cost savings from Modified CBAs are not realized, there may be a need to take further actions which may result in additional future impairments on long-lived assets, including the potential for impairment of assets that are held and used. 6.Hurricane Irene and Impact on our Company Stores In August 2011, Hurricane Irene had a major effect on certain portions of the Northeast region and resulted in the significant interruption of business for eleven of our Company stores. As of December 3, 2011, ten of these stores had fully resumed operations but one remains closed. We maintain insurance coverage for this type of loss which provides for reimbursement from losses resulting from property damage, loss of product as well as business interruption coverage. During the second quarter of fiscal 2011, we recorded an impairment loss of $5.3 million for property, plant and equipment that was damaged as a result of the hurricane, an inventory loss of $6.9 million and $0.8 million in other related hurricane costs. Our Company is currently assessing the remaining extent of our losses in the Northeast region and we expect to recover the losses caused by Hurricane Irene in excess of our estimated insurance deductible of approximately $1.0 million, which was recorded in “Store operating, general and administrative expense” in our Consolidated Statements of Operations during the second quarter of fiscal 2011. We also recorded $12.0 million in receivable related to the amount we expect to recover for impairment and out-of-pocket expenses in excess of our estimated insurance deductible. During the 12 weeks ended December 3, 2011, we recorded an additional $1.9 million in other related hurricane costs. We also received cash payments of $15.0 million, representing a portion of our losses that we expect to recover. As part of the $15.0 million cash payments, $8.0 million related to recoveries for inventory losses, $6.5 million related to fixed assets and $0.5 million related to out-of-pocket expenses. 7.Other Accruals Other accruals at December 3, 2011 and February 26, 2011 were comprised of the following: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) At December 3, 2011 At February 26, 2011 Other Other Accruals Accruals Prior to Amounts Prior to Amounts Financial Classified as Financial Classified as Statement Subject to Other Statement Subject to Other Classification Compromise(1) Accruals Classification Compromise(1) Accruals Self-insurance reserves $ $ ) $ $ $ ) $ Deferred taxes - - Closed locations reserves - ) - Damages claim for rejected leases ) - ) - Pension withdrawal liabilities ) - ) - GHI liability for employee benefits ) - ) - Accrued occupancy-related costs for open stores ) ) Deferred income ) ) Deferred real estate income ) ) - Accrued audit, legal and other ) ) Accrued interest ) ) Other postretirement and postemployment benefits ) - ) - Accrued advertising - - Other accruals ) ) Total $ $ ) $ $ $ ) $ (1)Refer to Note 10 – Liabilities subject to compromise for additional information. 8.Other Non-Current Liabilities Other non-current liabilities at December 3, 2011 and February 26, 2011 were comprised of the following: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) At December 3, 2011 At February 26, 2011 Non-Current Non-Current Liabilities Liabilities Prior to Amounts Other Prior to Amounts Other Financial Classified as Non- Financial Classified as Non- Statement Subject to Current Statement Subject to Current Classification Compromise(1) Liabilities Classification Compromise(1) Liabilities Self-insurance reserves $ $ ) $ $ $ ) $ Closed locations reserves - ) - Pension withdrawal liabilities ) - ) - GHI liability for employee benefits ) - ) - Pension plan benefits ) - ) - Other postretirement and postemployment benefits ) - ) - Loans on life insurance policies - Step rent liabilities ) ) - Deferred income ) ) - Deferred real estate income ) - ) - Unfavorable lease liabilities - ) - Other non-current liabilities ) ) 32 Total $ $ ) $ $ $ ) $ (1)Refer to Note 10 – Liabilities subject to compromise for additional information. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 9.Indebtedness and Other Financial Liabilities Our indebtedness at December 3, 2011 and February 26, 2011 consisted of the following debt obligations: At At December 3, 2011 February 26, 2011 Indebtedness Indebtedness Prior to Amounts Prior to Amounts Financial Classified as Financial Classified as Statement Subject to Statement Subject to Classification Compromise(1) Indebtedness Classification Compromise(1) Indebtedness Debtor-in-Possession Credit Agreement, due June 14, 2012 $ $ - $ $ $ - $ Related Party Promissory Note, due August 18, 2011 ) - ) - 5.125% Convertible Senior Notes, due June 15, 2011 ) - ) - 9.125% Senior Notes, due December 15, 2011 ) - ) - 6.750% Convertible Senior Notes, due December 15, 2012 ) - ) - 11.375% Senior Secured Notes, due August 1, 2015 ) - ) - 9.375% Notes, due August 1, 2039 ) - ) - Other ) - ) - Subtotal ) ) Less current portion of long-term debt ) - ) ) - Long-term debt $ $ ) $ - $ $ ) $ (1)Refer to Note 10 – Liabilities subject to compromise for additional information. Debtor-In-Possession Credit Agreement In connection with the Bankruptcy Filing, on December13, 2010, the Bankruptcy Court entered its interim financing order, among other things, permitting us to enter into a Superpriority Debtor-in-Possession Credit Agreement as amended and restated in its entirety by that certain Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated as of December 21, 2010, further amended and restated in its entirety by that certain Second Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated as of January 10, 2011, further amended and restated in its entirety by that certain Third Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated as of January 13, 2011, further amended by that certain First Amendment to the Third Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated as of July 8, 2011, further amended by that certain Second Amendment to the Third Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated as of September 21, 2011 (the “Second Amendment to the DIP Credit Agreement”), as may be further amended, amended and restated, supplemented or otherwise modified from time to time (the “DIP Credit Agreement”) with JPMorgan Chase Bank, N.A., as administrative agent and as collateral agent (in such capacity, the “Agent”), the lenders from time to time party thereto (collectively, the “DIP Lenders”) and our Company and certain subsidiaries as borrowers thereunder. On December14, 2010, we satisfied all of the The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) conditions to the effectiveness of the DIP Credit Agreement and to the initial closing thereunder and consummated the transactions contemplated thereunder including the refinancing in full of our Company’s and its applicable subsidiaries’ obligations under the pre-existing first lien credit facility. The Bankruptcy Court entered a final order approving the DIP Credit Agreement on January 11, 2011.Pursuant to the terms of the DIP Credit Agreement: • the DIP Lenders agreed to lend up to $800.0 million in the form of a $350.0 million term loan and a $450.0 million revolving credit facility with a $250.0 million sublimit for letters of credit, in each case subject to the terms and conditions therein; • our Company’s and the Subsidiary Borrower’s obligations under the DIP Credit Agreement and the other specified loan documents are guaranteed by our Company’s certain other subsidiaries that are Debtors (“Subsidiary Guarantors” and, together with our Company and the Subsidiary Borrowers, the “Loan Parties”); and • the Loan Parties’ obligations under the DIP Credit Agreement and such other specified loan documents are secured by a security interest in, and lien upon, substantially all of the Loan Parties’ existing and after-acquired personal and real property, having the priority and subject to the terms therein and in the order(s) entered into by the Bankruptcy Court, as applicable. Our Company will have the option to have interest on the revolving loans under the revolving credit facility provided under the DIP Credit Agreement accrue at an alternate base rate plus 200 basis points or at adjusted LIBOR plus 300 basis points. Our Company will have the option to have interest on the term loan provided under the DIP Credit Agreement accrue at an alternate base rate plus 600 basis points or at adjusted LIBOR (with a floor of 175 basis points) plus 700 basis points.The DIP Credit Agreement limits, among other things, our Company’s and the other Loan Parties’ ability to (i)incur indebtedness, (ii)incur or create liens, (iii)dispose of assets, (iv)prepay certain indebtedness and make other restricted payments, (v)enter into sale and leaseback transactions and (vi)modify the terms of certain indebtedness and certain material contracts.Notably, however, the DIP Credit Agreement permits our Company to use the proceeds generated from the sale of the Southern Stores in the operation of our business rather than requiring us to use those proceeds to reduce the Loan Parties’ outstanding indebtedness under the DIP Credit Agreement. The DIP Credit Agreement also contains certain financial covenants. The Second Amendment to the DIP Credit Agreement amended the covenants regarding minimum excess availability and minimum cumulative EBITDA. The Second Amendment to the DIP Credit Agreement changed the measurement intervals for minimum excess availability requirements and reduced the minimum cumulative EBITDA requirements to have them measured beginning with respect to the period ending December 31, 2011 rather than prior to such time as required by the DIP Credit Agreement, provided that if the Company has filed a Plan of Reorganization reasonably satisfactory to the DIP Lenders prior to December 31, 2011, the measurement period for the minimum cumulative EBITDA covenant will be measured beginning on February 25, 2012. The financial covenants, as amended by the Second Amendment to the DIP Credit Agreement, include a minimum excess availability covenant of $100.0 million (or $75.0 million at any time after the delivery of financial statements to the DIP Lenders for the period ended December 31, 2011 but prior to the delivery of financial statements to the DIP Lenders for the period ended February 25, 2012, or $50.0 million at any time thereafter), minimum liquidity covenant of $100.0 million and minimum cumulative EBITDA covenant as The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) defined in the DIP Credit Agreement.Minimum cumulative EBITDA measured beginning on September 11, 2011 to and including the applicable date set forth in the table below is as follows (in millions): Date Minimum Cumulative EBITDA December 31, 2011 January 28, 2012 February 25, 2012 March 24, 2012 April 21, 2012 May 19, 2012 June 16, 2012 The Administrative Agent for the DIP Lenders has confirmed that it is reasonably satisfied with our Company’s Plan of Reorganization and, as such, the minimum EBITDA covenants for the respective periods ended December 31, 2011 and January 28, 2012 have been waived. If the treatment of the DIP Lenders’ claims under the Plan of Reorganization is subsequently modified, the minimum cumulative EBITDA covenants for the respective periods ended December 31, 2011 and January 28, 2012 may revert. There is no guarantee that we will continue to receive such waiver for future periods from our DIP Lenders if we continue not to be in compliance with the required covenant. Meeting our EBITDA covenant requires increasing levels of performance throughout the years,including the successful implementation of our business improvement initiatives. As part of these initiatives, we entered into a definitive supply agreement with C&S to provide Services and on December 5, 2011, subsequent to our balance sheet date, we negotiated with union locals to obtain consensual modifications to collective bargaining agreements necessary for our successful reorganization. When establishing the EBITDA covenants, we anticipated entering these agreements earlier in the fiscal year. Due to the timing of the recently negotiated agreements, these savings did not start to be realized until the fourth quarter of 2011 but were included in EBITDA covenant requirement outlined above. As a result, as of December 3, 2011, we are currently expecting EBITDA to be below the minimum cumulative EBITDA covenant level above for December 31, 2011 although, as noted above, that covenant has been waived. A financial covenant violation could result in termination of the DIP Credit Agreement and/or termination of our access to funding thereunder. If either (or both) of those were to occur, our Company could be without sufficient cash availability to meet our operating needs or satisfy our obligations as they fall due, in which instance we may be unable to successfully reorganize. The DIP Credit Agreement matures upon the earliest to occur of (a)June14, 2012, (b)the acceleration of the loans and the termination of the commitment thereunder, and (c)the substantial consummation (as defined in Section1101(2) of the Bankruptcy Code, which for purposes hereof shall be no later than the effective date thereof) of a Plan of Reorganization that is confirmed pursuant to an order entered by the Bankruptcy Court. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Amended and Restated Securities and Purchase Agreements On November 3, 2011, our Company entered Amended and Restated SPAs to infuse our Company with $490.0 million new debt and equity investments from private investors comprised of (a) certain holders of our Company’s prepetition 5.125% unsecured convertible notes due in 2011, 6.75% unsecured convertible notes due in 2012 and 9.375% senior quarterly interest bonds due August 1, 2039 and (b)certain affiliates of The Yucaipa Companies LLC, holders of our Company’s “Series A-Y” convertible preferred stock and “Series A-T” convertible preferred.On December 6, 2011, the Bankruptcy Court authorized our Company to execute and deliver to the Investors the Amended and Restated SPAs. The Amended and Restated SPAs serve as the foundation to allow our Company to complete the restructuring of our balance sheet and emerge successfully from chapter 11 as a private entity in early 2012. Pursuant to the Amended and Restated SPAs, the Investors are providing a total new money cash investment of $490.0 million in the form of (i) new privately placed $210.0 million face value second lien notes due November 2017, to be purchased by the Investors at an aggregate purchase price equal to 95% of the face value, (ii) new privately placed $210.0 million face value convertible third lien notes due 2018, to be purchased by the Investors at the face value and (iii) a new privately placed $80.0 million investment in an aggregate of 800,000 shares of our Company’s new common stock. Upon theplan effectivedate, our Company’s existing debtor-in-possession financing facility is required to be refinanced with a similar facility that will be raised on market terms that are in form and substance reasonably satisfactory to the Investors. The proceeds of the Exit Facility and the New Money Commitment, combined with our Company’s then existing cash on hand will provide the funding for the reorganization, including paying certain secured creditors in full in cash, and will provide a cash pool of $40.0 million, less the amount distributed pursuant to a substantive consolidation settlement cash pool, for distributions to general unsecured creditors. The Closing contemplated thereunder is subject to the fulfillment of the conditions precedent set forth in the Amended and Restated SPAs refer to Note 1 – Basis of Presentation for additional information. Warrants Our Series B warrants issued as part of the acquisition of Pathmark on December 3, 2007, are exercisable at $32.40 and expire on June 9, 2015.Tengelmann Warenhandelsgesellschaft KG (“Tengelmann”)has the right to approve any issuance of common stock under these warrants upon exercise (assuming Tengelmann’s outstanding interest is at least 25% and subject to liquidity impairments defined within the Tengelmann Stockholder Agreement).In addition, Tengelmann has the ability to exercise a “Put Right” whereby it has the ability to require our Company to purchase our common stock held by Tengelmann to settle these warrants.Based on the rights provided to Tengelmann, our Company does not have sole discretion to determine whether the payment upon exercise of these warrants will be settled in cash or through issuance of an equivalent portion of our shares.Therefore, these warrants are recorded as liabilities and marked-to-market each reporting period based on our Company’s current stock price. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) The value of the Series B warrants as of December 3, 2011 and February 26, 2011 was deminimus and $0.2 million, respectively, and is included in “Liabilities subject to compromise” in our Consolidated Balance Sheets.Our “Nonoperating income” for the 12 and 40 weeks ended December 3, 2011 was comprised of gains of approximately $0.1 and $0.2 million, respectively, relating to market value adjustments for Series B warrants. Market value adjustments for Series B warrants recorded during the 12 and 40 weeks ended December 4, 2010 was consisted of a loss of $0.2 million and a gain of $10.2 million, respectively.The following assumptions and estimates were used in the Black-Scholes model used to value the Series B warrants: At At December 3, 2011 February 26, 2011 Expected life 3.52 Years 4.29 Years Volatility 133.3% 111.3% Dividend yield range 0% 0% Risk-free interest rate 0.39% 2.16% Call Option and Financing Warrants On or about October 3, 2008, Lehman Brothers OTC Derivatives, Inc. or “LBOTC”, which accounts for 50% of our call option and financing warrant transactions, filed for bankruptcy protection, which is an event of default under such transactions.We are monitoring the developments affecting LBOTC, noting the impact of the LBOTC bankruptcy effectively reduced conversion prices for 50% of our convertible senior notes to their stated prices of $36.40 for the 5.125% Notes and $37.80 for the 6.750% Notes. In the event we terminate these transactions, or they are canceled in the LBOTC bankruptcy, or LBOTC otherwise fails to perform its obligations under such transactions, we would have the right to monetary damages in the form of an unsecured claim against LBOTC in an amount equal to the present value of our cost to replace these transactions with another party for the same period and on the same terms. Liabilities Subject to Compromise As a result of the Bankruptcy Filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a Plan of Reorganization. Generally, actions to enforce or otherwise effect payment of pre-Bankruptcy Filing liabilities are stayed. Although payment of pre-petition claims generally is not permitted, the Bankruptcy Court granted the Debtor authority to pay certain pre-petition claims in designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of our Company’s businesses and assets. Among other things, the Bankruptcy Court authorized us to pay certain pre-petition claims relating to employee wages and benefits, customers, vendors, and suppliers. We have been paying and intend to continue to pay undisputed post-petition claims in the normal course of business. In addition, we may reject pre-petition executory contracts and unexpired leases with respect to our operations, with the approval of the Bankruptcy Court. Any damages resulting from rejection of executory contracts and unexpired leases are treated as general unsecured claims and will be classified as “Liabilities subject to compromise” in our Consolidated Balance Sheets. We previously notified all known claimants subject to the bar date of their need to file a proof of claim with the Bankruptcy Court. A bar date The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) is the date by which claims against our Company must be filed if the claimants disagree with the amounts included in our schedule of assets and liabilities filed with the Bankruptcy Court and wish to receive any distribution in the Bankruptcy Filing. The bar date of June 17, 2011 set by the Bankruptcy Court has passed. Thus far, claimants filed over nine thousand claims against our Company, asserting approximately $28.0 billion worth of liabilities.Our Company and our retained professionals are continuing to review and analyze the proofs of claim submitted by claimants and will investigate any material differences between these claims and liability amounts estimated by our Company. If necessary, in the event of a claims dispute, the Bankruptcy Court will make a final determination whether such claims should be allowed and, if so, the appropriate amount of such allowed claims. The ultimate amount of such liabilities is not determinable at this time. Pre-petition liabilities that are subject to compromise are required to be reported at the amounts expected to be allowed, even if they may be settled for lesser amounts.The amounts currently classified as “Liabilities subject to compromise” may be subject to future adjustments depending on Bankruptcy Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, or other events.We expect that certain amounts currently classified as “Liabilities subject to compromise” may in fact be paid in the normal course of business as they come due.Any resulting changes in classification will be reflected in subsequent financial statements. Liabilities subject to compromise consist of the following: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) At At December 3, 2011 February 26,2011 Accounts payable $ $ Accrued salaries, wages, and benefits Self-insurance reserves Closed locations reserves - Damages claim for rejected leases Pension withdrawal liabilities GHI liability for employee benefits Accrued occupancy-related costs for open stores Deferred income Deferred real estate income Accrued audit, legal and other Accrued interest Other postretirement and postemployment benefits Other accruals Pension plan benefits Step rent liabilities Unfavorable lease liabilities - Other noncurrent liabilities 5.125% Convertible Senior Notes, due June 15, 2011 Related Party Promissory Note, due August 18, 2011 9.125% Senior Notes, due December 15, 2011 6.750% Convertible Senior Notes, due December 15, 2012 11.375% Senior Secured Notes, due August 1, 2015 9.375% Notes, due August 1, 2039 Other debt Obligations under capital leases Real estate liabilities Total liabilities subject to compromise $ $ Rejected Leases During the 40 weeks ended December 3, 2011, we rejected 63 of our leases through the bankruptcy process, reducing the closed locations reserves balance associated with these leases by $52.6 million, net to the allowable claim for damages of $186.6 million as of December 3, 2011. In connection with the rejected leases during the 40 weeks ended December 3, 2011, the related deferred real estate income, unfavorable lease liabilities, obligations under capital leases and real estate liabilities were written off, all which were recorded to “Reorganization items, net” in our Consolidated Statements of Operations. Refer to Note 15 – Reorganization Items, Net, for further discussion of our rejected leases. Assumed Leases During the 12 and 40 weeks ended December 3, 2011, our Company assumed 63 and 393 real estate leases, respectively, including leases for shopping center tenants as well as leases for subleased locations. In connection with the assumption of the leases, the related liability balances previously classified as “Liabilities subject to compromise” were reclassified to the respective balance sheet captions in our Consolidated Balance Sheets. In addition, all undisputed cure amounts related to these leases in the amount of $8.4 million have been paid to the landlords. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Non-debtor Financing Agreements Intercompany financing agreements with foreign non-Debtor subsidiaries of $94.1 million are not reflected in the above liabilities subject to compromise table as these amounts were eliminated on a consolidated basis. 11. Redeemable Preferred Stock On August 4, 2009, our Company issued 60,000 shares of 8.0% Cumulative Convertible Preferred Stock, Series A-T, without par value, to affiliates of Tengelmann and 115,000 shares of 8.0% Cumulative Convertible Preferred Stock, Series A-Y, without par value, to affiliates of Yucaipa Companies LLC, together referred to as the “Preferred Stock”, for approximately $162.8 million, after deducting approximately $12.2 million in closing and issuance costs. Each share of the Preferred Stock has an initial liquidation preference of one thousand dollars, subject to adjustment. The Preferred Stock issuance was classified within temporary stockholders’ equity in our Consolidated Balance Sheets as of December 3, 2011 and February 26, 2011.The holders of the Preferred Stock are entitled under a pre-bankruptcy agreement to an 8.0% dividend, payable quarterly in arrears in cash or in additional shares of Preferred Stock if our Company does not meet the liquidity levels required to pay the dividends.We are currently not accruing for the 8% dividend and no dividends have been paid during the pendency of our bankruptcy case. On November24, 2010 our Company’s Board of Directors authorized a payment-in-kind (“PIK”) dividend on our Preferred Stock, payable on December 15, 2010 to holders of record on November 15, 2010 (“Record Date”). Dividends are required to be PIK in the event our Company does not have the ability to pay the dividends in cash. As of the Record Date, we did not have the ability to pay the dividends in cash. The calculation of PIK dividends on our Preferred Stock is based upon the rate defined by the original terms of the Preferred Stock at 9.5% per annum. The PIK dividends of approximately $4.0 million are included in “Series A redeemable preferred stock” in our Consolidated Balance Sheets. The PIK dividend due on December 15, 2010 was not paid by our Company due to the Bankruptcy Filing. During the 12 and 40 weeks ended December 3, 2011, we recorded deferred financing fees amortization of $0.4 million and $1.3 million, respectively, and embedded beneficial conversion features accretion of $1.1 million and $3.7 million, respectively, within “Additional paid-in capital”. During the 12 and 40 weeks ended December 4, 2010, we recorded deferred financing fees amortization of $0.4 million and $1.3 million, respectively, and embedded beneficial conversion features accretion of $1.1 million and $3.7 million, respectively, within “Additional paid-in capital”.During the 12 and 40 weeks ended December 4, 2010, we accrued Preferred Stock dividends of $3.2 million and $10.6 million, respectively, within “Additional paid-in capital” and paid Preferred Stock cash dividends of $3.5 million and $10.5 million, respectively. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 12.Stock Based Compensation At December 3, 2011, we had two stock-based compensation plans, the 2008 Long Term Incentive and Share Award Plan and the 2004 Non-Employee Director Compensation Plan.The general terms of each plan are reported in our Fiscal 2010 Annual Report on Form 10-K. The components of our compensation expense (income) related to stock-based incentive plans were as follows: For the 12 Weeks Ended For the 40 Weeks Ended Dec. 3, Dec. 4, Dec. 3, Dec. 4, Stock options $ Restricted stock units ) Common stock granted to Directors - ) Total stock-based compensation expense $ There were no stock-based grants during the 40 weeks ended December 3, 2011. Stock options As of December 3, 2011, approximately $4.9 million, net of tax, of total unrecognized compensation expense related to unvested stock option awards will be recognized over a weighted average period of 1.7 years. Restricted Stock None of the previously granted restricted stock units vested during the 12 and 40 weeks ended December 3, 2011.As of December 3, 2011, approximately $1.1 million, net of tax, of total unrecognized compensation expense relating to restricted stock units granted during fiscal 2010 and fiscal 2009 is expected to be recognized through fiscal 2013. 2004 Non-Employee Director Compensation Plan Although the 2004 Non-Employee Director Compensation Plan (“Director Plan”) is still in effect, at this time our Company does not anticipate issuing an annual grant of common stock or common stock equivalent in fiscal 2011. As a result, our Company reversed previously recognized stock compensation expense expected to be issued at the fiscal 2011 annual meeting during the first quarter of fiscal 2011. Such stock compensation expense will not be recognized in our Consolidated Statements of Operations until formal changes are made to the Director Plan. 13.Retirement Plans and Benefits Defined Benefit Plans The components of our net pension cost were as follows: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) For the 12 Weeks Ended For the 40 Weeks Ended Dec. 3, Dec. 4, Dec. 3, Dec, 4, Service cost $ Interest cost Expected return on plan assets ) Amortization of: Net prior service cost 21 34 70 Actuarial loss Special termination benefits - - Net pension cost $ We did not contribute to our two defined benefit plans during the 40 weeks ended December 3, 2011. As a result of the Bankruptcy Filing, we do not plan to make any contributions to our two defined benefit plans during the remainder of fiscal 2011. Our minimum contribution payment required for the plans’ fiscal 2010 plan year is approximately $11.1 million, which was due on September 15, 2011 and remains unpaid. In addition, quarterly contributions for the plans’ 2011 plan year total approximately $2.5 million per quarter, which were due on April 15, 2011, July 15, 2011 and October 15, 2011 remain unpaid.In the event that we successfully reorganize under chapter 11 and we emerge from bankruptcy prior to the end of fiscal 2011, our Company may be required to make the $11.1 million required contributions to our two defined benefit plans, as well as other missed contributions, during fiscal 2011. Postretirement Plans The components of our net postretirement benefits cost were as follows: For the 12 Weeks Ended For the 40 Weeks Ended Dec. 3,2011 Dec. 4, Dec. 3, Dec. 4, Service cost $ Interest cost Amortization of: Net prior service credit - ) - ) Actuarial gain ) Net postretirement benefits cost $ Our current estimates are subject to change due to changes in actuarial assumptions and further clarifications provided by regulatory guidance expected to be released in future years. GHI Employee Obligation As of December 3, 2011 and February 26, 2011, the fair value of our contractual obligation to Grocery Hauler Inc.’s (“GHI”) employees was $101.3 million and $94.3 million, respectively, using discount rates of 4.75% and 5.50%, respectively, which were derived from the published zero-coupon AA corporate bond yields. Additions to our GHI employee obligation for current service costs is recorded within “Cost of merchandise sold” in our Consolidated Statements of Operations at its current value.Accretion of the obligation to present value and impact of discount rates used to value the obligation are recorded within “Interest expense, net” in our Consolidated Statements of Operations.As a result of the rejection of the GHI Trucking Agreement (discussed further in Note 22 – Commitments and Contingencies), accruals for The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) future services for participant benefits were suspended during the first quarter of fiscal 2011 upon termination of the remaining GHI employees. During the 12 and 40 weeks ended December 3, 2011, we recognized service costs of nil and deminimus, respectively, and interest expense of $1.1 million and $12.0 million, respectively, representing interest accretion on this obligation, as well as the impact of the lower discount rates used to value this obligation, resulting from declines in the published zero-coupon AA corporate bond yields during each period.During the 12 and 40 weeks ended December 4, 2010, we recognized service costs of $0.2 million and $0.6 million, respectively, and interest (income) expense of ($1.7) million and $6.8 million, respectively, representing interest accretion on this obligation, as well as the impact of the lower discount rates used to value this obligation, resulting from declines in the published zero-coupon AA corporate bond yields during each period.During the 40 weeks ended December 3, 2011 and December 4, 2010, benefit payments of $5.0 million and $9.2 million, respectively, were made by the Pathmark Pension Plan. Our employee obligation relating to pension benefits for GHI’s employees are considered subject to compromise and are included within “Liabilities subject to compromise” in our Consolidated Balance Sheets as of December 3, 2011 and February 26, 2011. Multi-employer Union Pension Plans We participate in various multi-employer pension plans which are administered jointly by management and union representatives.During the fourth quarter of fiscal 2008, we made a standard withdrawal from one of our multi-employer pension plans, to limit our pension benefit obligation to our employees, as we believed that this plan was likely to have funding challenges and would require higher contributions in the future, and recorded standard withdrawal liability of $28.9 million.During the second quarter of fiscal 2010, we received notification that the trustees of the multi-employer pension plan have voted to go into a mass withdrawal.The impact of the mass withdrawal to our Company is not currently estimable, therefore no adjustment has been recorded in our Consolidated Financial Statements. We may have a potential additional withdrawal obligation of up to $50.0 million payable over a period of up to 25 years in the future.This preliminary estimate is subject to change due to the uncertainty as to the number of participants that will be subject to mass withdrawal and the finalization of asset values and calculations by the multi-employer pension plan. During the first quarter of fiscal 2011, we received notification from the trustees of a multi-employer union pension plan for payment of a partial withdrawal resulting from the closure of certain Pathmark stores in fiscal 2009. The impact of the partial withdrawal is a liability of approximately $14.3 million, which is included within “Liabilities subject to compromise” in our Consolidated Balance Sheets as of December 3, 2011. We could, under certain circumstances, be liable for unfunded vested benefits or other expenses of jointly administered union/management plans, which benefits could be significant and material for our Company. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 14.Interest Expense, Net Interest expense, net is comprised of the following: For the 12 Weeks Ended For the 40 Weeks Ended Dec. 3, Dec. 4, Dec. 3, Dec. 4, $800 million Debtor-in-Possession Credit Agreement $ $ - $ $ - $655 million Credit Agreement 95 Related Party Promissory Note, due Aug. 18, 2011 - - 11.375% Senior Secured Notes, due Aug. 1, 2015 9.125% Senior Notes, due Dec. 15, 2011 - - 5.125% Convertible Senior Notes, due June 15, 2011 - - 6.750% Convertible Senior Notes, due Dec. 15, 2012 - - 9.375% Notes, due August 1, 2039 - - Obligations under capital leases and real estate liabilities Self-insurance and GHI interest GHI discount rate adjustment and COLI non-cash interest - ) Amortization of deferred financing fees and discounts Other 23 47 Subtotal Interest income - (1 ) - ) Interest expense, net $ We recorded $8.6 million and $28.7 million in contractual interest for the DIP Credit Agreement during the 12 and 40 weeks ended December 3, 2011, respectively. We continued to record contractual interest for our $260 million 11.375% Senior Secured Notes due August 1, 2015 that were issued in August 2009. We did not record contractual interest expense of approximately $8.6 million and $31.2 million for the 12 and 40 weeks ended December 3, 2011, respectively, for our Related Party Promissory Note, due August 18, 2011, 9.125% Senior Notes, due December 15, 2011, 5.125% Convertible Senior Notes, due June 15, 2011, 6.750% Convertible Senior Notes, due December 15, 2012, and 9.375% Notes, due August 1, 2039, all of which are unsecured obligations for which we ceased accruing interest during the fourth quarter 2010 as a result of the Bankruptcy Filing. Debt discounts and deferred financing fees for all debt which is subject to compromise were reclassified into the carrying value of the respective indebtedness upon the Bankruptcy Filing and the balances were then adjusted to the face value of the debt. As a result of this reclassification, we ceased amortization of deferred financing fees and discounts effective as of the Bankruptcy Filing date. Although we have recorded interest accretion expense on obligations under capital leases and real estate liabilities, self-insurance reserves and GHI obligations, we have not made a final determination as to the value of any underlying assets or the rejection/assumption of any of the obligations that we have not assumed. Once a determination is made, the accretion of the interest expense may change. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Reorganization Items, Net Reorganization items, net represent amounts incurred and recovered as a direct result of the Bankruptcy Filing and were comprised of the following: For the 12 Weeks For the 40 Weeks Ended Ended Dec. 3,2011 Dec. 3, Professional fees, net $ ) $ ) US Trustee fees ) ) Write-off ofbalance sheet items related to rejected contracts, net - continuing operations ) C&S contract effect - Reduction of closed locations reserve - continuing operations - Reorganization items, net - continuing operations ) Write-off ofbalance sheet items related to rejected contracts, net - discontinued operations - Reduction of closed locations reserve - discontinued operations - Provision for income taxes for reorganization items, net - discontinued operations - ) Total reorganization items, net $ ) $ For the 12 and 40 weeks ended December 3, 2011, professional fees of $10.2 million and $40.0 million, respectively, were accrued, and $11.4 million and $34.9 million, respectively, were paid related to our Bankruptcy Filing. U.S. Trustee fees of approximately $0.3 million and $0.8 million, respectively, were incurred and paid during the 12 and 40 weeks ended December 3, 2011. On June 2, 2011, our Company rejected its prior contract with C&S and entered into a new definitive supply agreement effective May 29, 2011. As a result of our renegotiated contract, in the first quarter of fiscal 2011 we eliminated $34.1 million of previously recorded unfavorable contract liability. During the 40 weeks ended December 3, 2011, we rejected 63 of our leases through the bankruptcy process and reduced the closed locations reserves balance associated with these leases by $52.6 million, $44.1 million of which was attributed to continuing operations and $8.5 million was attributed to discontinued operations, net to theallowable claim for damages amounted to $55.3 millionfor the periodendedDecember 3, 2011. Our closed locations reserve balance of $189.2 million relates to damage claims of $186.6 million and $2.5 million pertains to locations for which leases have been assumed as of December 3, 2011. In connection with the rejection of the 63 leases during the 40 weeks ended December 3, 2011, we also wrote off the related obligations under capital leases of $9.8 million, unfavorable lease liabilities of $3.2 million, real estate liabilities of $22.6 million, deferred real estate income of $9.4 million, other liabilities of $0.6 million, with an offsetting write-off of other assets of $1.0 million, totaling $44.6 million, net.Of these amounts, $43.0 million relates to continuing operations and $1.6 million relates to discontinued operations. During the 40 weeks ended December 3, 2011, we rejected 9 of our assigned leases through the bankruptcy process and wrote-off the related property, net of $13.5 million with an offsetting write-off of deferred real estate income of $41.8 million, totaling $28.3 million. Of this amount, $4.2 million relates to continuing operations and $24.1 million relates to discontinued operations. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 16.Income Taxes During the 12 and 40 weeks ended December 3, 2011, our valuation allowance increased by $43.6 million and $139.2 million, respectively, to reflect generation of additional operating losses and increases to other deferred tax assets. In future periods, we will continue to record a valuation allowance against net deferred tax assets until such time as the certainty of the realization of future tax benefits can be reasonably assured. Our Company is subject to U.S. federal income tax, as well as income tax in multiple state and foreign jurisdictions.As of December 3, 2011, with a few exceptions, we remain subject to examination by federal, state and local tax authorities for tax years 2005 through 2010.With a few exceptions, we are no longer subject to federal, state or local examinations by tax authorities for tax years 2004 and prior.At December 3, 2011 and February 26, 2011, we had unrecognized tax benefits of $0.6 million, which were recorded within deferred tax liabilities in “Other accruals” in our Consolidated Balance Sheets.We do not expect that the amount of our gross unrecognized tax positions will change significantly in the next 12 months.Any future decrease in our Company's gross unrecognized tax positions is not expected to affect our effective tax rate.Our Company classifies interest and penalty expense related to unrecognized tax benefits within “Benefit from income taxes” in our Consolidated Statements of Operations.For the 12 and 40 weeks ended December 3, 2011 and December 4, 2010, respectively, no amounts were recorded for interest and penalties within “Benefit from income taxes” in our Consolidated Statements of Operations. The effective tax rate on continuing operations of (1.1%) and 3.5% for the 12 and 40 weeks ended December 3, 2011, respectively, and 1.6% and 0.6% for the 12 and 40 weeks ended December 4, 2010 respectively, varied from the statutory rate of 35%, primarily due to state and local income taxes, and the increase in our valuation allowance. The rate for the 12 and 40 weeks ended December 4, 2010 was also impacted by the mark to market of the Series B warrants issued in the acquisition of Pathmark. During the 12 weeks ended December 3, 2011, $1.5 million of the benefit from income taxes related to a refund of the Alternative Minimum Tax credit. At December 3, 2011, we had federal Net Operating Loss (“NOL”) carry forwards of approximately $1.0 billion, which will expire between fiscal 2024 and 2031, some of which are subject to an annual limitation.The federal NOL carry forwards include $7.4 million related to the excess tax deductions for stock option plans that have yet to reduce income taxes payable.Upon utilization of these carry forwards, the associated tax benefits of approximately $2.6 million will be recorded in “Additional paid-in capital” in our Consolidated Balance Sheets.In addition, we had state loss carry forwards of $1.0 billion that will expire between fiscal 2011 and fiscal 2031. Our Company’s general business credits consist of federal and state work incentive credits, which will expire between fiscal 2011 and fiscal 2030, some of which are subject to an annual limitation. Our Company currently has substantialNOL carry forwards and certain other tax attributes that are potentially available to offset taxable income. However, Section 382 of the Internal Revenue Code of 1986, as amended provides that, if a corporation undergoes an ownership change, its ability to use itsNOL carry forwards and certain other tax attributes could be limited. We are currently examining methods to maximize the utilization of these NOL carryforwards when we implement our Plan of Reorganization. At December 3, 2011 and February 26, 2011, we had net current deferred tax liabilities of $15.2 million and $28.3 million, respectively, which were included in “Other accruals” in our Consolidated Balance Sheets The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) and non-current deferred tax assets of $3.6 million and $16.7 million, respectively, which were recorded in “Other assets” in our Consolidated Balance Sheets. Revision of Prior Period Financial Statements During the first quarter of fiscal 2011, our Company identified that the amount of income tax benefit and income tax expense allocated to continuing operations and discontinued operations, respectively, for the fiscal year ended February 26, 2011 was improperly presented in our Consolidated Statements of Operations. The impact of this improper presentation, which results from the improper intraperiod allocation of income taxes, was an understatement of the “Benefit from income taxes” related to “Loss from continuing operations” and an understatement of the “Provision for income taxes” related to “Income from discontinued operations” of $33.1 million in our Consolidated Statements of Operations during the fiscal year ended February 26, 2011. The effect of this revision had no impact on our “Net loss” in our Consolidated Statements of Operations or “Net cash used in operating activities” in our Consolidated Statements of Cash Flows for the fiscal year ended February 26, 2011. The following table presents the impact of this revision in our Company's Consolidated Statements of Operations for the fiscal year ended February 26, 2011: As Reported Adjustment As Revised Benefit from (provision for) income taxes $ $ Loss from continuing operations ) Income (loss) from discontinued operations ) Net (loss) income per share - basic ) The revisions described above will be reflected in our Company's Consolidated Financial Statements for the fiscal year ended February 25, 2012. 17.Discontinued Operations We have had multiple transactions throughout the years which met the criteria for discontinued operations.These events are described based on the year the transaction was initiated. Summarized below is a reconciliation of the liabilities related to restructuring obligations resulting from these activities: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) For the 40 weeks Ended December 3, 2011 Balance at Interest Balance at 2/26/2011 Accretion(1) Adjustments(2) Utilization(3) 12/3/2011 2007 Events Occupancy $ $ 80 $ ) $ - $ Pension withdrawal - - 2007 events total ) - 2005 Event Occupancy - - - 2003 Events Occupancy 12 ) ) Total $ $ $ ) $ ) $ The additions to occupancy and severance represent the interest accretion on future occupancy costs and future obligations for early withdrawal from multi-employer union pension plans which were recorded at present value at the time of the original charge.Interest accretion is recorded as a component of “Loss from operations of discontinued businesses” in our Consolidated Statements of Operations. At each balance sheet date, we assess the adequacy of the balance of the remaining liability to determine if any adjustments are required as a result of changes in circumstances and/or estimates.These adjustments are recorded as a component of “Loss from operations of discontinued businesses” in our Consolidated Statements of Operations. For the 40 weeks Ended December 3, 2011 During the 40 weeks ended December 3, 2011, we recorded adjustments for the 2007 and 2003 events to reduce occupancy liabilities by $6.9 million and $1.6 million, respectively, due to an estimated allowable claim amount for property leases that were rejected in Bankruptcy Court during the fiscal year. Occupancy utilization represents payments made during those periods for rent, common area maintenance and real estate taxes.Pension withdrawal utilization represents payments made to the union pension fund during the period. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Summarized below are the payments made to date from the time of the original charge and expected future payments related to these events: 2007 Events 2005 Event 2003 Events Total Total severance payments made to date $ Expected future pension withdrawal payments - - Total severance and pension withdrawal payments expected to be incurred Total occupancy payments made to date Expected future occupancy payments, excluding interest accretion Total occupancy payments expected to be incurred, excluding interest accretion $ Total severance and occupancy payments made to date $ Expected future pension withdrawal and occupancy payments expected to be incurred, excluding interest accretion Total severance, pension withdrawal and occupancy payments expected to be incurred, excluding interest accretion $ Payments to date were primarily for occupancy related costs such as rent, common area maintenance, real estate taxes, lease termination costs, severance, and benefits.The remaining obligation relates to expected future payments under long term leases and expected future payments for early withdrawal from multi-employer union pension plans.The expected completion dates for the 2007, 2005 and 2003 events are 2028, 2012 and 2012, respectively. Summarized below are the amounts included in our balance sheet captions in our Company’s Consolidated Balance Sheets related to these events: December 3, 2011 2007 Events 2005 Event 2003 Events Total Other accruals $ - $ - $ - $ - Other non-current liabilities $ - $ - $ - $ - Liabilities subject to compromise $ February 26, 2011 2007 Events 2005 Event 2003 Events Total Other accruals $ - $ - $ - $ - Other non-current liabilities $ - $ - $ - $ - Liabilities subject to compromise $ We evaluated the closed locations reserves balances as of December 3, 2011 based on current information and have concluded that they are adequate to cover future costs.We will continue to monitor the status of the vacant and subsidized properties, severance and benefits, and pension withdrawal liabilities, and adjustments to the closed locations reserves balances may be recorded in the future, if necessary. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 18. Asset Disposition Initiatives In addition to the events described in Note 17 – Discontinued Operations, there were restructuring transactions which were not primarily related to our discontinued operations businesses. These events are referred to based on the year the transaction was initiated. Summarized below is a reconciliation of the liabilities related to restructuring obligations resulting from these activities: For the 40 Weeks Ended December 3, 2011 Balance at Interest Balance at 2/26/2011 Accretion(1) Adjustments(2) Utilization(3) 12/3/2011 2011 Event Continuing Operations Occupancy $ - $ - $ $ $ Severance and health benefits - 71 2011 event total - 2010 Event Continuing Operations Occupancy - - Severance and health benefits - 69 2010 event total - 69 2005 Event Continuing Operations Health benefits - - 2005 event total - - 2001 Event Continuing Operations Occupancy - - Discontinued Operations Occupancy - - - 2001 event total - - 1998 Event Continuing Operations Occupancy 8 Pension withdrawals and health benefits - - - 1998 event total 8 Total $ $ 8 $ $ The additions to occupancy represent the interest accretion on future occupancy costs which were recorded at present value at the time of the original charge.These adjustments are recorded to “Store operating, general and administrative expense” for continuing operations and “Loss from operations of discontinued businesses” for discontinued operations in our Consolidated Statements of Operations. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) At each balance sheet date, we assess the adequacy of the balance to determine if any adjustments are required as a result of changes in circumstances and/or estimates.These adjustments are recorded to “Store operating, general and administrative expense” and “Reorganization items, net”for continuing operations and “Loss from operations of discontinued businesses” for discontinued operations in our Consolidated Statements of Operations. For the 40 weeks Ended December 3, 2011 We recorded an initial occupancy charge for the 2011 event related to the April store closings and the Southern store closings of $63.3 million and $26.2 million, respectively, partially offset by an adjustment of $27.8 million and $14.5 million, respectively, to reduce the occupancy liabilities to an estimated allowable claim amount due to property leases that were rejected in Bankruptcy Court during the 40 weeks of fiscal 2011. We also recorded an adjustment for the Southern stores of $0.2 million due to balance sheet reclassifications for real estate accounts. The initial occupancy charge of $63.3 million and the related adjustment of $27.8 million for the April store closings impacted the Fresh, Pathmark and Other segments by $33.2 million, $27.6 million and $2.5 million, respectively, and $13.3 million, $14.3 million and $0.2 million, respectively. The Southern store closings all related to the Fresh segment.In addition, we recorded an initial severance charge for the 2011 Event related to the southern store closings of $2.8 million and adjustments of ($0.4) million and ($1.9) million for the 2011 Event related to the April and Southern store closings, respectively.The Southern store closures were completed by July 9, 2011 and 12 of these stores were sold at auction, resulting in a gain of $29.1 million. For the 2010 Event, we recorded an adjustment of $0.1 million for additional severance and health benefits owed to severed employees. For the 2001 Event, we recorded an adjustment of $0.2 million to increase the occupancy liabilities to an estimated allowable claim amount due to property leases that were rejected in Bankruptcy Court during the 40 weeks of fiscal 2011. For the 1998 Event, we recorded an adjustment of $0.1 million to reduce the occupancy liabilities to an estimated allowable claim amount due to property leases that were rejected in Bankruptcy Court during the 40 weeks of fiscal 2011. Occupancy utilization represents payments made during those periods for rent.Severance and benefits utilization represents payments made to terminated employees during the period. Summarized below are the payments made to date from the time of the original charge and expected future payments related to these events: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) Event Event Event Event Event Total Total severance payments made to date $ Expected future severance payments 71 - Total severance payments expected to be incurred $ Total occupancy payments made to date $ Expected future occupancy payments, excluding interest accretion - Total occupancy payments expected to be incurred, excluding interest accretion $ Total severance and occupancy payments made to date $ Expected future severance and occupancy payments, excluding interest accretion Total severance and occupancy payments expected to be excluding interest accretion $ Payments to date were primarily for occupancy related costs such as rent, common area maintenance, real estate taxes, lease termination costs, severance, and benefits.The remaining obligation relates to expected future payments under long-term leases and expected future payments for early withdrawal from multi-employer union pension plans.The expected completion dates for the 2011, 2010, 2005, 2001 and 1998 events are 2012, 2012, 2015, 2012 and 2012, respectively. Summarized below are the amounts included in our balance sheet captions in our Company’s Consolidated Balance Sheets related to these events: The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) December 3, 2011 Event Event Event Event Event Total Other accruals $ 71 $ - $ - $ - $ - $ 71 Other non-current liabilities $ - $ - $ - $ - $ - $ - Liabilities subject to compromise $ February 26, 2011 Event Event Event Event Total Other accruals $ - $ - $ - $ - $ - Other non-current liabilities $ - $ - $ - $ - $ - Liabilities subject to compromise $ We evaluated the closed locations reserves balances as of December 3, 2011 based on current information and have concluded that they are adequate to cover future costs.We will continue to monitor the status of the vacant and subsidized properties, severance and benefits, and pension withdrawal liabilities, and adjustments to the closed locations reserves balances may be recorded in the future, if necessary. 19.Sale-Leaseback Transactions During the third quarter of fiscal 2010, we sold six properties for $89.8 million and simultaneously leased them back from the purchaser.However, due to our continuing involvement with these properties, including that all six leases contain fixed-price renewal options that extend beyond the economic useful life of the property, the sales did not qualify for sale-leaseback accounting treatment. The carrying value of these properties of approximately $68.3 million remained on our Consolidated Balance Sheets at December 4, 2010 and no sale was recognized.Instead, the sales price of these properties of $89.8 million was recorded as a long-term real estate liability with a maturity of 20 years, within ”Long-term real estate liabilities” on our Consolidated Balance Sheets at December 4, 2010.In addition, all lease payments are being charged to “Interest expense” in our Consolidated Statements of Operations.Five properties were sold for a gain of $19.8 million after expenses which are being deferred until the end of the lease terms when our continuing involvement ceases. One property was sold at a loss of $0.8 million which was recognized immediately. 20.Disposition of Assets On November 2, 2010, our Company sold seven store locations in Northern Connecticut for $24.6 million in cash, which included fixedassets andinventory. We recorded a gain of approximately $5.7 million in connection with the sale within “Store operating, general and administrative expense” in our Consolidated Statements of Operations for the 12 and 40 weeks ended December 4, 2010. The Great Atlantic & Pacific Tea Company, Inc. Notes to Consolidated Financial Statements - Continued (Dollars in thousands, except share and per share amounts) (Unaudited) 21.Loss Per Share Basic loss per share is computed by dividing loss available to common shareholders by the weighted average shares outstanding for the reporting period. Diluted loss per share reflects all potential dilution, using either the treasury stock method or the “if-converted” method, and assumes that the convertible debt, stock options, restricted stock, performance restricted stock, warrants, preferred stock, and other potentially dilutive financial instruments were converted into common stock on the first day of the period.If the conversion of a potentially dilutive security yields an antidilutive result, such potential dilutive security is excluded from the diluted earnings per share calculation. The following table contains common share equivalents, which were not included in the historical loss per share calculations as their effect would be antidilutive: 12 Weeks Ended 40 Weeks Ended Dec. 3, 2011 Dec. 4, 2010 Dec. 3, 2011 Dec. 4, 2010 Stock options Warrants Performance restricted stock units - - Restricted stock units Financing warrant Preferred stock Convertible debt The following table sets forth the calculation of basic and diluted loss per share: 12 Weeks Ended 40 Weeks Ended Dec. 3, 2011 Dec. 4, 2010 Dec. 3, 2011 Dec. 4, 2010 Loss from continuing operations $
